internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc pa apjp b02 plr-112920-00 date date legend decedent decedent’s spouse abc land trust x trust y trustee trustee foundation endowment fund date date date abc llc personal representative of decedent’s estate dear this letter responds to your request for a ruling dated date regarding the application of sec_6166 of the internal_revenue_code to certain proposed transactions specifically you have asked us to rule that the proposed transactions will not result in the acceleration of the payments of estate_tax under sec_6166 facts prior to date decedent and decedent’s spouse held properties comprising abc land as their community_property abc land is an unincorporated closely_held_business on date decedent’s spouse died and under the terms of his will his one- half community_property interest in abc land was distributed to two trusts trust x and trust y trust x was created as a qualified_terminable_interest_property qtip_trust under sec_2056 decedent was the income_beneficiary of trust x and was a discretionary beneficiary of trust y the assets funding trust y were included in the taxable_estate of the decedent’s spouse trust x was included in decedent’s gross_estate under sec_2044 trust y was not included in decedent’s gross_estate the terms of both trust x and trust y provided that upon the death of decedent the assets remaining in each trust were to be distributed to trustee and trustee who are the children of decedent and decedent’s spouse and the co-trustees of trust x and trust y for federal_income_tax purposes trust x and trust y are treated as one trust in accordance with sec_643 from date to date decedent and the trustees of trust x and y actively managed abc land decedent died on date under the terms of decedent’s will decedent’s interest in abc land passed to two charitable organizations the foundation and the endowment fund decedent’s gross_estate included her one-half interest in abc land which was to pass to the foundation and endowment fund and the interest in abc land held in trust x which was to be distributed to trustee and trustee the interests in abc land included in decedent’s gross_estate qualified as an interest_in_a_closely_held_business as a result the personal representative of decedent’s estate elected under sec_6166 to pay the portion of estate_tax attributable to the value of decedent’s interests in abc land in installments after decedent’s death abc land was owned one-half by trust x and trust y collectively and one-half by decedent’s probate_estate for various business reasons the trustees of trust x and trust y collectively and the personal representative of decedent’s estate exchanged their one-half interests in certain abc land properties to accomplish this trust x and decedent’s probate_estate exchanged certain interests and then trust y and decedent’s probate_estate exchanged certain interests this re- shuffling of interests was approved by court order on date the trustees of trust x and trust y as well as the personal representative of decedent’s estate propose to undertake the following transactions with respect to their interests in abc land transaction the trustees of trust x and trust y plan to transfer all of the trusts’ interests in abc land to a limited_liability_company in exchange for membership interests in the limited_liability_company the limited_liability_company will be known as abc llc and will be taxed as a partnership for federal_income_tax purposes trust x will not withdraw any property or cash from the business in conjunction with the transfer to abc llc abc llc will continue to operate the business of abc land in the same manner that it was operated before the transaction occurred in their roles as beneficiaries and trustees of trust x neither trustee nor trustee intend to sell or dispose_of any of the property or cash held in abc llc except in the ordinary course of business transaction under the terms of trust x as established in decedent’s spouse’s will upon the death of decedent trustee sec_1 and are to distribute the remaining assets in trust x in equal shares to themselves however after the transfer of trust x’s interests in abc land to abc llc in transaction trustee sec_1 and propose to distribute all of trust x’s interest in abc llc to themselves upon distribution trustee sec_1 and will continue to operate and manage abc llc in the same manner as prior to the distribution rulings requested on the basis of the above facts and representations the following rulings have been requested that transaction will not constitute a distribution sale exchange or other_disposition of an interest_in_a_closely_held_business under sec_6166 and therefore will not result in acceleration of the installment payments that transaction will not constitute a distribution sale exchange or other_disposition of an interest_in_a_closely_held_business under sec_6166 by reason of sec_6166 and therefore will not result in acceleration of the installment payments relevant authorities the tax reform act of created a new sec_6166 of the code and redesignated the former section as sec_6166a pub_l_no a the economic_recovery_tax_act_of_1981 repealed sec_6166a and amended sec_6166 so that it would apply in most cases that were previously governed by sec_6166a pub_l_no sec_422 neither the economic_recovery_tax_act_of_1981 nor its legislative_history indicate any intent on the part of congress that a disposition of an interest under sec_6166a would not be a disposition under sec_6166 as a result the regulations under sec_6166a are considered applicable to this ruling_request to the extent that those regulations are not inconsistent with the language of sec_6166 under sec_6166 of the code if the value of an interest_in_a_closely_held_business included in determining the gross_estate of a decedent exceed sec_35 percent of the adjusted_gross_estate the executor of the estate may elect to pay part or all of the tax imposed by sec_2001 estate_tax in two or more but not exceeding ten equal installments however certain activities trigger the acceleration of the payments sec_6166 identifies the activities which terminate the deferred payment election and force an acceleration of payment of the estate_tax in particular sec_6166 provides that if percent or more of the value of an interest_in_a_closely_held_business which qualified for installment payments under sec_6166 is distributed sold or otherwise_disposed_of then the extension of time to pay the tax shall cease to apply and the unpaid portion of the tax will be accelerated and due upon notice_and_demand see also sec_20_6166a-3 sec_6166 however provides that the acceleration rule_of sec_6166 does not apply to a transfer of property of the decedent to a person entitled by reason of the decedent’s death to receive the property under the decedent’s will the applicable law of descent and distribution or a_trust created by the decedent when determining whether the percent threshold is met dispositions and withdrawals are aggregated for purposes of determining whether acceleration of payments is triggered the phrase distributed sold exchanged or otherwise_disposed_of is broad in scope and comprehends all possible ways by which an interest_in_a_closely_held_business ceases to form a part of the gross_estate sec_20_6166a-3 as a general_rule however the phrase does not encompass transactions which are mere changes in form id for estate and generation-skipping tax purposes property included in a decedent's gross_estate under sec_2044 ie property in which the decedent had a qualifying_income_interest_for_life for which a marital_deduction was allowed under sec_2056 or for which a deduction was allowed under sec_2523 is considered to have passed_from_the_decedent to the person receiving the property upon the decedent’s death see sec_2044 of the code and treas reg b the regulations further provide that the tax imposed on property includible under sec_2044 is eligible for the installment_payment_of_estate_tax under sec_6166 sec_20_2044-1 analysis transaction the regulations promulgated under sec_6166a indicate that the phrase distributed sold exchanged or otherwise_disposed_of generally does not extend to transactions that are mere changes in form sec_20_6166a-3 moreover revrul_66_62 1966_1_cb_272 holds that where a change in the operation of a business from a corporate form to an unincorporated form does not materially alter the business or the interest of the estate in the business the change does not cause the termination of the installment election under sec_6166 that was otherwise available to the estate the change in this case from operating the business_assets in trust form to operating them in a limited_liability_company does not materially alter the business and is a mere change in form after trustee sec_1 and transfer the trusts’ interests in abc land the business that was conducted by trust x and trust y will be conducted by a limited_liability_company furthermore there will be no withdrawal of money or other_property from the business formerly conducted by trust x and trust y in addition as owners of the limited_liability_company trust x and trust y and ultimately trustee sec_1 and remain the owners of the property that will constitute abc llc and will thus remain the owners of the closely_held_business assets belonging to trust x and trust y moreover after the proposed transaction has been completed the business that is now operated by trust x and trust y will be operated in the form of a limited_liability_company and decedent’s estate will hold the same proportionate ownership_interest as it holds now accordingly the proposed transfer of the trusts’ interests in abc land properties to abc llc is a mere change in form and will not constitute a disposition of closely_held_business property within the meaning of sec_6166 thus the proposed transaction will not result in the acceleration of the estate_tax installments transaction as explained below we conclude that this transaction is not within the scope of sec_6166 therefore it is not necessary to address whether the transaction falls within the exception in sec_6166 sec_20_6166a-3 of the estate_tax regulations provides that the disposition of an interest_in_a_closely_held_business must be a disposition of an interest which constitutes included_property within the meaning of sec_20_2032-1 of the estate_tax regulations the provisions of sec_20_6166a-3 do not apply to the withdrawal of money or other_property which constitutes excluded_property within the meaning of sec_20_2032-1 id the term included_property is defined to include all property interests existing at the date of decedent's death which form a part of the gross_estate as determined under sec_2033 through treas reg d in the present situation the interest in abc land held in trust x was included in decedent’s gross_estate by reason of sec_2044 and thus constitutes included_property under sec_20_2032-1 as a result any distribution sale exchange or other_disposition of that interest could trigger acceleration of estate_tax under sec_6166 we conclude however that transaction does not involve a distribution sale exchange or other_disposition of abc land or any interest therein within the meaning of sec_6166 we first note that decedent’s interest in trust x terminated at her death thus decedent could not transfer her interest in trust x under the terms of her will as a result she could not distribute sell exchange or otherwise dispose_of this interest after her death further decedent never possessed any power to transfer or dispose_of any interest in the trust x corpus also although trust x corpus is treated under sec_2044 as property passing from decedent for purposes of chapter estate_tax and chapter generation-skipping tax sec_6166 is not within chapter or chapter trust x corpus is therefore not treated as passing from decedent to trustee and trustee for purposes of sec_6166 even though trust x corpus is property includible in her gross_estate and is taken into account in determining whether the percent test of sec_6166 is satisfied see sec_20_2044-1 which provides that the tax imposed on property includible under sec_2044 is eligible for the installment_payment_of_estate_tax under sec_6166 accordingly we conclude that transaction is not described in sec_6166 and cannot trigger acceleration of the installment payments it is thus unnecessary to address whether the sec_6166 exception would apply to transaction based on the facts and information submitted and the representations set forth above we rule as requested with respect to the following transaction will not constitute a distribution sale exchange or other_disposition of an interest_in_a_closely_held_business under sec_6166 and therefore will not result in acceleration of the installment payments transaction will not constitute a distribution sale exchange or other_disposition of an interest_in_a_closely_held_business under sec_6166 and therefore will not result in acceleration of the installment payments pursuant to the powers of attorney on file in this office this letter is being sent to you as authorized representatives for personal representative of decedent’s estate and trustee sec_1 and in their capacities as co-trustees of trust x this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling should be attached to decedent’s federal estate_tax_return if you have questions please contact very truly yours assistant chief_counsel administrative provisions judicial practice by __________________ michael l gompertz assistant to the branch chief branch
